Citation Nr: 0114269	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  97-16 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1969.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1996 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued a 30 percent evaluation for PTSD.  

A December 1999 rating decision granted a total rating based 
upon individual unemployability since August 1997.  


FINDINGS OF FACT

1.  The criteria for PTSD in effect prior to and since 
November 1996 are equally favorable to the veteran.  

2.  The veteran last worked in the early 1980's as a heating 
and air conditioning inspector.  

3.  The veteran has grossly impaired memory and abnormal 
affect.  

4.  Without medications, the veteran is verbally aggressive; 
with medications, he is groggy and unresponsive for hours 
after awakening.  

5.  Nightmares of Vietnam occur several times per week, 
causing disturbances into the following day.  

6.  The veteran's speech, judgment, and thinking are normal, 
and he is oriented to person, place, and time.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD are met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.2, 
4.130, Diagnostic Code 9411 (2000) (effective November 7, 
1996); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) 
(effective prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
this case, the RO obtained the available medical records from 
the identified health care providers.  The veteran received 
four VA PTSD examinations by three different examiners, filed 
lay statements with the RO, and provided sworn testimony at a 
July 1997 regional office hearing.  The April 1996 rating 
decision and March 1997, October 1997, April 1999, and 
February 2001 statements of the case informed the veteran of 
the evidence needed to substantiate his claim.  The duty to 
assist is not a one-way street.  If the veteran wishes help, 
he cannot passively wait for it.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Since the veteran was informed of the 
evidence needed to substantiate his claim and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist the veteran.  

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that PTSD has caused greater 
impairment of his earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  The 
rating for PTSD must be considered from the point of view of 
the veteran working or seeking work and the ability of the 
veteran's psyche to function under the ordinary conditions of 
daily life, including employment and self-support.  See 
38 C.F.R. §§ 4.2, 4.10 (2000).  

While this appeal was pending, the rating criteria for PTSD 
were revised effective November 7, 1996.  Where a law or 
regulation changes after a claim is filed or reopened, but 
before the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  For the period 
preceding the effective date of the regulatory change, the 
Board should apply the old regulation.  For the period since 
the effective date, the Board should apply the more favorable 
of the old and new regulations.  VAOPGCPREC 3-2000 (2000).  
Thus, for the period prior to November 7, 1996, the Board 
will apply the old criteria for PTSD, and for the period 
since November 7, 1996, the Board will apply the more 
favorable of the old criteria and the new criteria for PTSD.  

The new rating criteria for PTSD states that a 30 percent 
evaluation is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411 (2000).  

A 50 percent rating is warranted under the new criteria for 
the veteran's social and occupational impairment with 
symptoms of flattened affect, short-term and long-term memory 
problems, disturbances in mood, suicidal ideation, impaired 
impulse control, depression, inability to function 
independently, and difficulty in adapting to stressful 
circumstances.  The veteran has occupational impairment 
because nightmares of Vietnam cause disturbances into the 
following day and because PTSD medications make the veteran 
groggy and unresponsive for hours after awakening.  A March 
1997 VA examiner noted that nightmares of Vietnam occurred 
several times per week, causing severe distress, anxiety, and 
disturbances into the following day.  In March 1997, the 
veteran testified that he relived nightmares of seeing three 
service friends killed in a mine explosion; several times a 
week when he woke during the night, he would find himself 
kicking and judo chopping at his wife's chest.  His wife 
testified that the nightmares occurred 2-3 times per night 
and eventually forced her to sleep in another room because 
she was afraid of getting hurt.  In July 1997, she testified 
that the veteran was very short-tempered and violent without 
medications; but on medications, the veteran was groggy and 
unresponsive for hours after awakening.  In March 1997 and 
July 1997, the veteran and his wife reported that 
irritability and a very short temper caused him to become 
verbally aggressive several times per week, which affected 
his ability to get along at work and out in public.  In March 
2000, the veteran reported yelling and screaming to relieve 
stress, and he told several examiners that he had not worked 
since the early 1980s when he was fired from two jobs for 
arguing with his supervisors.  The veteran's affect is 
abnormal because his psychomotor activity was slow in August 
1997, and his affect was congruent with mild depression in 
December 1998 and blunted in March 2000.  The veteran's 
memory is poor because he could not remembers dates in August 
1997, his memory was grossly impaired in December 1998, and a 
VA examiner deemed him only barely competent in March 2000.  
Although the veteran does not have sufficient symptoms for 
major depression, his mood was mildly dysphoric in March 
1997, his psychomotor activity and mood were mildly depressed 
in December 1998, and he and his wife reported numerous 
episodes of depression through March 2000.  Finally, in March 
1997, the veteran's wife testified that she took care of the 
veteran and felt that he could not function if he had to live 
on his own.  The veteran testified that he needed help with 
meals, cleaning, and getting dressed, and several examiners 
noted unkempt facial hair.  

A rating higher than 50 percent is not warranted under the 
new criteria because the veteran's PTSD symptoms do not 
manifest as abnormal speech, panic attacks, difficulty in 
understanding complex commands, impaired judgment, impaired 
abstract thinking, obsessional rituals that interfere with 
routine activities, disorientation, gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, or grossly inappropriate behavior.  The 
veteran's speech is normal because he was able to express 
himself in November 1995, and the March 1997 and December 
1998 examiners found his speech rate and volume to be normal.  
The veteran's judgment and thinking are normal because he was 
able to organize his thoughts in November 1995, and his 
judgment was good in November 1995 and December 1998.  He 
answered questions in a logical, relevant, and coherent 
manner in December 1998, and he correctly made change and 
interpreted proverbs in December 1998 and March 2000.  The 
veteran is not disoriented because he was oriented to person, 
place, and time in November 1995 and December 1998.  Although 
he was uncertain about the name of the current president or 
the exact day of the month, he correctly identified the 
current month and year in March 2000.  The veteran does not 
have persistent delusions or hallucination.  In December 
1998, the veteran reported having hallucinations of ancestors 
and service friends at some time in the past, but in November 
1995 and March 2000, there were no delusions or 
hallucinations.  For these reasons, a rating higher than 50 
percent is not warranted under the new criteria.  

Prior to November 1996, governing regulations provided that 
the severity of a psychiatric disability would be measured by 
actual symptomatology, as it affects social and industrial 
adaptability.  Evaluators were specifically instructed not to 
"underevaluate the emotionally sick veteran with a good work 
record, nor [to] overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture."  38 C.F.R. § 4.130 (1996).  The old 
rating criteria for PTSD states that a 30 percent evaluation 
is warranted for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation is warranted if an 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation is warranted if an ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 
evaluation is warranted if the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, and there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such a fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, and the veteran is demonstrably unable to 
maintain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  In applying this standard, the VA 
interprets "definite" to mean "distinct, unambiguous, and 
moderately large in degree."  VAOPGCPREC 9-93 (Nov. 9, 1993).  

A 50 percent rating is warranted under the old criteria for 
considerable impairment of the veteran's ability to establish 
or maintain effective or favorable relationships with people 
and considerable industrial impairment resulting from reduced 
reliability, flexibility, and efficiency levels by reason of 
psychoneurotic symptoms.  The veteran has considerable 
impairment of his ability to establish or maintain effective 
or favorable relationships because his short temper and 
irritability cause him to become verbally aggressive with 
people and because his PTSD medications prevent him from 
responding in a normal manner.  He admitted that he lost his 
last two jobs because of arguments with supervisors, and his 
wife stated that going out in public was impossible because 
the veteran exploded at others with very little provocation.  
On the other hand, medications to control the veteran's PTSD 
symptoms rendered him groggy and unresponsive.  The veteran 
also has considerable industrial impairment.  Even if his 
wife were able to prepare him for the workday, which she is 
not, VA examinations from August 1997 to March 2000 
documented progressively worsening memory, which would 
negatively impact his ability to work again as a heating and 
air conditioning inspector.  

A rating higher than 50 percent is not warranted under the 
old criteria because the veteran's PTSD symptoms do not 
manifest as virtual isolation in the community, gross 
repudiation of reality with disturbed thought or behavioral 
processes, or a profound retreat from mature behavior.  The 
veteran is able to drive a car and buy groceries at a store 
as long as no one bothers him, and he enjoys a good 
relationship with his stepgrandchildren.  His thought 
processes were normal at VA examinations, and he does not 
exhibit any obsessional behaviors.  He was generally 
cooperative and polite during VA examinations, and he appears 
to appreciate his wife's help with daily living activities.  

A rating no higher than 50 percent is warranted for the 
veteran's PTSD.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098-99 (2000) 
(to be codified at 38 U.S.C. § 5107).  

Extraschedular considerations do not apply because 
exceptional circumstances have not been claimed or 
demonstrated.  Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2000).  The evidence does not 
show that the veteran's PTSD symptoms alone markedly 
interfere with employment or cause frequent hospitalizations.  
Although the veteran has been turned down for jobs because of 
back problems, he testified in March 1997 that he felt that 
he could work at an isolated job.  The record also shows no 
hospitalizations in the last six years.  


ORDER

Entitlement to a 50 percent evaluation is granted, subject to 
the controlling laws and regulations governing the payment of 
monetary awards.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

